[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                           FILED
                                   FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                    ________________________ ELEVENTH CIRCUIT
                                                                       JUNE 15, 2011
                                            No. 10-15618                JOHN LEY
                                        Non-Argument Calendar             CLERK
                                      ________________________

                                D.C. Docket No. 1:08-cv-02271-TWT

AVERY LAMAR MILLER,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellant,

         versus

R.L. CONWAY,
Sheriff,
FERGURSON,
Lieutenant Deputy,

llllllllllllllllllllllllllllllllllllllll                         Defendants - Appellees,

E. MCKENZIE,
Deputy, et al.,

llllllllllllllllllllllllllllllllllllllll                         Defendants.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (June 15, 2011)
Before WILSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      This appeal is the second occasion that we have reviewed the dismissal of

the complaint of Avery Lamar Miller that officials of the Sheriff’s Department of

Gwinnett County violated his civil rights. 42 U.S.C. § 1983. In the first appeal,

this Court vacated an order denying Miller’s request to amend his complaint to

include additional defendants and reversed the dismissal of Miller’s claim about a

“no talking” rule, but we affirmed the dismissal of Miller’s claim about retaliation

and “the remainder of Miller’s complaint.” Miller v. Conway, No. 08-16513 (11th

Cir. June 3, 2009). On remand, the district court allowed Miller to amend his

complaint to add claims against District Attorney Daniel Porter and Deputy

Captain Alan Craig, but the district court dismissed those claims for failure to state

a claim. The district court also granted summary judgment against Miller’s claim

that Deputy Sheriff R.L. Conway and FNU Fergurson had been liable as

supervisors for the “no talking” rule imposed by a third officer. To determine the

status of his claim of retaliation against Deputy Sheriff J. Land, Miller filed a

motion for clarification. The district court explained that it had “dismissed

[Miller’s] retaliation claim against Land” and, because “the Eleventh Circuit [had]

affirmed the dismissal of [the] complaint on all claims except the no-talking rule

                                           2
claim,” Miller’s “retaliation claim against Land was, and remains, dismissed.”

Miller now appeals the dismissal of his claims against Land and Craig. We affirm.

      We read Miller’s brief to challenge two rulings of the district court, but both

of his arguments fail. First, Miller erroneously argues that the district court

misinterpreted our previous decision. This Court affirmed the dismissal of

Miller’s claims about retaliation by Land, Miller, No. 08-16513, slip op. at 2–3,

and under the law of the case doctrine, Miller is barred from relitigating our

holding unless “‘(1) a subsequent trial . . . produce[d] substantially different

evidence, (2) controlling authority has since made a contrary decision of law

applicable to [his claim], or (3) the prior decision was clearly erroneous and would

work manifest injustice.’” Joshi v. Fla. State Univ. Health Ctr., 763 F.2d 1227,

1231 (11th Cir. 1985) (quoting Wheeler v. City of Pleasant Grove, 746 F.2d 1437,

1440 (11th Cir. 1984)). Miller does not argue that any of these exceptions apply.

Second, Miller challenges the dismissal of his claim that Craig offered and then

failed to advise Miller about the investigation of Land’s alleged retaliation, but

Miller failed to “allege a specific federal right violated by” Craig. Doe v. Sch. Bd.

of Broward Cnty., Fla., 604 F.3d 1248, 1265 (11th Cir. 2010). Miller also argues,

for the first time on appeal, that Craig is subject to supervisory liability for

deliberately disregarding Land’s alleged retaliation, but we will not consider a

                                            3
theory of liability never presented to the district court. See Access Now, Inc. v.

Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).

      The dismissal of Miller’s complaint is AFFIRMED.




                                          4